USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 1 of 26


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA


  IRISH 4 REPRODUCTIVE HEALTH
  et al.,

       Plaintiffs,                      Case No. 3:18-cv-0491-PPS-JEM

  v.

  UNITED STATES DEPARTMENT OF
  HEALTH AND HUMAN SERVICES
  et al.,

       Defendants.



                 MEMORANDUM IN SUPPORT OF FEDERAL DEFENDANTS’
                  MOTION TO DISMISS SECOND AMENDED COMPLAINT
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 2 of 26




                                                 TABLE OF CONTENTS

    ISSUES STATEMENT .......................................................................................................1

    INTRODUCTION ...............................................................................................................1

    BACKGROUND .................................................................................................................4

              I.         The Affordable Care Act and the Contraceptive-Coverage Mandate ..........4

              II.        The Interim Final Rules ...............................................................................6

              III.       Settlement of Notre Dame Case ...................................................................7

              IV.        The Final Rules ............................................................................................9

              V.         The Supreme Court’s Decision in Little Sisters.........................................10

              VI.        The Present Case ........................................................................................12

    ARGUMENT .....................................................................................................................13

              I.         Little Sisters Requires that the Court Dismiss Plaintiffs’ Challenges
                         to the Settlement Agreement Because the Decision to Execute It Is
                         Committed to Agency Discretion by Law. ................................................13

              II.        Even if the Settlement Agreement Were Reviewable, Plaintiffs’
                         Claims Fail as a Matter of Law. .................................................................16

                         A.        Plaintiffs’ Argument Based on the Meese Memo Is Not
                                   Cognizable And, in Any Event, the Settlement Agreement
                                   Does Not Violate Internal DOJ Guidance. ....................................16

                         B.        The Settlement Agreement Does Not Violate the Women’s
                                   Health Amendment. .......................................................................19

              III.       The Final Rules and Settlement Agreement Are Consistent With the
                         Establishment Clause. ................................................................................20

    CONCLUSION ..................................................................................................................24




                                                                    i
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 3 of 26


                                      ISSUES STATEMENT

     (1) Can Plaintiffs challenge Federal Defendants’ decision to exercise their enforcement

        discretion by entering a settlement agreement with Notre Dame, notwithstanding Heckler

        v. Chaney, 470 U.S. 821, 831 (1985), which held that an agency’s decision to “refus[e] to

        take enforcement steps” is a decision presumptively committed to “an agency’s absolute

        discretion”?

     (2) Can Plaintiffs state a claim that the settlement agreement between Federal Defendants

        and Notre Dame is contrary to internal Department of Justice guidance that does not

        confer substantive rights on private parties, or that it violates the prohibition on cost

        sharing?

     (3) Can Plaintiffs state an Establishment Clause claim when the Final Rules and the

        Settlement Agreement do not endorse a particular religious belief, but rather free parties

        to act as they otherwise would in the absence of government-imposed regulations?

                                         INTRODUCTION

        Last July, in Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S.

 Ct. 2367 (2020), the Supreme Court sided with religious objectors to the so-called contraceptive-

 coverage mandate of the Affordable Care Act (“ACA”) for the second time in six years. The

 Court held that the ACA’s grant of “unbridled discretion” to determine the scope of the women’s

 preventive service mandate, as well as possible exemptions to that mandate, authorized the

 federal agencies responsible for administering the ACA 1 (“the Agencies”) to create religious and

 moral exemptions to the contraceptive-coverage mandate. 140 S. Ct. at 2379-82. It further

 counseled that, in crafting such exemptions, the Agencies were all but required to consider



 1
   The Department of Health & Human Services, the Department of Labor, and the Department of
 the Treasury.

                                                   1
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 4 of 26


 concerns that the mandate would violate the Religious Freedom Restoration Act (“RFRA”) in

 order for the mandate and its corresponding exemptions to be substantively reasonable. Id. at

 2382-84. Accordingly, the Court vacated decisions enjoining the Agencies’ 2018 rules (the

 “Final Rules”)2 providing exemptions accommodating the sincere religious and/or moral

 objections of certain employers to the contraceptive-coverage mandate.

        The Court’s opinion in Little Sisters also has significant implications for this case, even

 after Plaintiffs filed their second amended complaint on August 20, 2020. ECF No. 102.

 Plaintiffs, a student association and individuals enrolled in health plans provided by Notre Dame,

 continue to challenge the Final Rules as unlawful under the Administrative Procedure Act

 (“APA”) and the Establishment Clause of the First Amendment. They also assert that a

 settlement agreement (“Settlement Agreement”) among the Agencies, Notre Dame, and other

 entities previously in litigation with the government should be void because it violates the APA,

 the Establishment Clause, and internal Department of Justice guidance with respect to

 settlements. Little Sisters makes clear that Plaintiffs’ remaining claims against the Settlement

 Agreement and the Final Rules are no longer viable, and must be dismissed.

        First, Plaintiffs’ challenge to the Settlement Agreement is not reviewable. Under the

 APA, decisions to refrain from enforcement action, such as by entering into the Settlement

 Agreement, are presumptively committed to agency discretion as a matter of law and are thus

 beyond the scope of judicial review. Although this Court previously rejected this argument, Irish

 4 Reproductive Health v. U.S. Dep’t of Health & Human Servs., 434 F. Supp. 3d 683, 696-99

 (N.D. Ind. 2020), it did so based on a narrow understanding of the Agencies’ statutory authority,



 2
  See Religious Exemptions and Accommodations for Coverage of Certain Preventive Services
 Under the ACA, 83 Fed. Reg. 57,536 (Nov. 15, 2018) (the “Religious Exemption Rule”); Moral
 Exemptions and Accommodations for Coverage of Certain Preventive Services Under the ACA,
 83 Fed. Reg. 57,592 (Nov. 15, 2018) (the “Moral Exemption Rule”).

                                                  2
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 5 of 26


 an understanding that the Supreme Court has now repudiated. In light of the Agencies’

 “virtually unbridled discretion” to “identify and create exemptions from [their] own Guidelines

 [for women’s preventive care],” Little Sisters, 140 S. Ct. at 2380, the Agencies did not abuse

 their enforcement discretion by deciding to settle pending litigation with entities whose religious

 objections were not fully addressed by earlier regulations, such as Notre Dame.

        Second, Plaintiffs’ substantive challenges to the Settlement Agreement are without merit.

 Even if the Court were to conclude that the Settlement Agreement is reviewable notwithstanding

 Heckler, the Little Sisters opinion makes it clear that the Women’s Health Amendment imposes

 few restraints on the Agencies’ ability to create exceptions to coverage requirements. Moreover,

 the Settlement Agreement does not violate the Department of Justice’s internal guidelines for

 settling cases, even if one assumes that Plaintiffs could overcome the threshold objections to

 raising such a claim. Nor does the Settlement Agreement violate the ACA’s rule that preventive

 services must be provided without cost sharing.

        Third, as to Plaintiffs’ remaining constitutional claim, it is settled law that the

 government may accommodate religion without violating of the Establishment Clause. Neither

 the Final Rules nor the Settlement Agreement advance religion, but instead relieve a burden on

 religious exercise—in a way that the Supreme Court has now held is authorized by statute. The

 Supreme Court acknowledged in Little Sisters that the Agencies should consider the

 accommodation of religious objections in formulating exemptions to the mandate, all but

 confirming that Plaintiffs’ constitutional claim lacks merit.

        The Court should therefore dismiss Counts I, II, and IV of Plaintiffs’ Second Amended

 Complaint, as well as Count III to the extent it alleges a violation of the Establishment Clause.3


 3
   Count III’s allegation that the Final Rules are arbitrary and capricious is most appropriately
 resolved on cross motions for summary judgment after production of the administrative record,


                                                   3
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 6 of 26


                                        BACKGROUND

 I.     The Affordable Care Act and the Contraceptive-Coverage Mandate

        The ACA requires most group health plans and health-insurance issuers offering group or

 individual health coverage to provide coverage for certain preventive services without “any cost

 sharing requirements.” 42 U.S.C. § 300gg-13(a). The Act does not specify the types of

 women’s preventive care that must be covered. Instead, as relevant here, the Act requires

 coverage, “with respect to women,” of such “additional preventive care and screenings . . . as

 provided for in comprehensive guidelines supported by the Health Resources and Services

 Administration [HRSA],” a component of the Department of Health and Human Services. Id. §

 300gg-13(a)(4).

        In August 2011, adopting the recommendation of the Institute of Medicine, HRSA issued

 guidelines requiring coverage of, among other things, the full range of FDA-approved

 contraceptive methods for women, including oral contraceptives, diaphragms, injections and

 implants, emergency contraceptive drugs, and intrauterine devices. See 77 Fed. Reg. 8725,

 8725-26 (Feb. 15, 2012). Coverage for such contraceptive methods was thus required for plan

 years beginning on or after August 1, 2012. See 76 Fed. Reg. at 46,623.




 and accordingly, the Federal Defendants plan to produce the administrative record and move for
 summary judgment on this claim within the next three weeks. Nonetheless, it bears noting here
 that Little Sisters casts doubt on the Court’s prior approach on the arbitrary and capricious
 claim. For example, the Court, in its opinion on the motion to dismiss, suggested that the
 accommodation did not present a substantial burden on religious exercise for the purposes of
 RFRA. See 434 F. Supp. 3d at 706-08. But Little Sisters found that “it was appropriate for the
 Departments to consider RFRA,” Little Sisters, 140 S. Ct. at 2383, and that, “under RFRA, the
 Departments must accept the sincerely held complicity-based objections of religious entities,” id,
 thus calling into question the Court’s earlier conclusion. For this and other reasons that will be
 discussed in further detail in the forthcoming motion for partial summary judgment, the Court’s
 conclusion that Plaintiffs had plausibly alleged the Final Rules are arbitrary and capricious must
 be revisited in light of Little Sisters.

                                                 4
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 7 of 26


        At the same time, invoking their authority under 42 U.S.C. § 300gg-13(a)(4), the

 Agencies promulgated interim final rules authorizing HRSA to exempt churches and their

 integrated auxiliaries from the contraceptive-coverage mandate. See 76 Fed. Reg. at 46,623; 77

 Fed. Reg. at 8725. Various religious groups urged the Agencies to expand the exemption to all

 organizations with religious or moral objections to providing contraceptive coverage. See 78

 Fed. Reg. 8456, 8459-60 (Feb. 6, 2013). Instead, in a subsequent rulemaking, the Agencies

 offered an “accommodation” for religious not-for-profit organizations with religious objections

 to providing contraceptive coverage. See 78 Fed. Reg. 39,870, 39,874-82 (July 2, 2013). The

 accommodation allowed a group health plan established or maintained by an eligible objecting

 employer, or arranged for students by an eligible organization that is an institution of higher

 education, to opt out of any requirement to directly “contract, arrange, pay, or refer for

 contraceptive coverage,” id. at 39,874, by providing notice of its objection. The regulations then

 generally required the employer’s or school’s health insurer (in the case of insured group health

 plans) or third-party administrator (in the case of self-insured plans) to provide or arrange

 payments for contraceptives for plan participants. See id. at 39,875-80.

        The Agencies engaged in nearly “six years of protracted litigation” to defend the mandate

 and accommodation against challenges brought by both for-profit and non-profit entities with

 religious or moral objections. Little Sisters, 140 S. Ct. at 2373. This litigation led to two rulings

 from the Supreme Court. In Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682 (2014), the

 Court held that the mandate substantially burdened the religious exercise of a for-profit entity,

 and that the mandate was not the least restrictive means of achieving a compelling government

 interest because, at a minimum, the less-restrictive accommodation made available to non-profit

 entities could be extended to for-profit entities. In Zubik v. Burwell, 136 S. Ct. 1557 (2016), the

 Court vacated rulings from multiple appellate courts regarding the legality of the accommodation


                                                   5
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 8 of 26


 and instructed the Agencies to investigate whether they could “accommodate[] petitioners’

 religious exercise while at the same time ensuring that women covered by petitioners’ health

 plans ‘receive full and equal health coverage, including contraceptive coverage.’” 136 S. Ct. at

 1560. In an effort “to resolve the pending litigation and prevent future litigation from similar

 plaintiffs” after the Zubik decision, the Agencies found it “appropriate to reexamine” the

 mandate’s exemption and accommodation. 82 Fed. Reg. 47,792, 47,799 (Oct. 13, 2017).

 II.    The Interim Final Rules

        In October 2017, the Agencies issued two interim final rules (“IFRs”) requesting public

 comments and expanding the exemption while continuing to offer the existing accommodation as

 an optional alternative. The first IFR expanded the religious exemption to all nongovernmental

 plan sponsors, as well as to institutions of higher education in their arrangement of student health

 plans, to the extent that these sponsors and institutions have sincere religious objections to

 providing contraceptive coverage. See id. at 47,806.

        The Agencies acknowledged that contraceptive coverage is “an important and highly

 sensitive issue, implicating many different views.” Id. at 47,799. But “[a]fter reconsidering the

 interests served by the [m]andate,” the “objections raised,” and “the applicable Federal law,” the

 Agencies “determined that an expanded exemption, rather than the existing accommodation,

 [wa]s the most appropriate administrative response to the religious objections raised by certain

 entities and organizations.” Id. The Agencies explained that the new approach was necessary

 because, “[d]espite multiple rounds of rulemaking” and even more litigation, they “ha[d] not

 assuaged the sincere religious objections to contraceptive coverage of numerous organizations”

 or resolved the pending legal challenges that had divided the courts. Id.

        The second rule created a similar exemption for entities with sincerely held moral

 objections to providing contraceptive coverage; unlike the religious exemption, this rule did not


                                                   6
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 9 of 26


 apply to publicly traded companies. See 82 Fed. Reg. 47,838 (Oct. 13, 2017). This rule was

 issued in part to bring the mandate into conformity with the long history of Congress and the

 states “providing or supporting conscience protections in the regulation of sensitive health-care

 issues,” id. at 47,844, 47,847, and to attempt to resolve legal challenges by moral objectors that

 had given rise to conflicting court decisions, id. at 47,843. The IFRs were challenged in several

 lawsuits and enjoined by two district courts. See California v. Health & Human Servs., 281 F.

 Supp. 3d 806, 814 (N.D. Cal. 2017), aff’d in part, vacated in part, remanded sub nom. California

 v. Azar, 911 F.3d 558 (9th Cir. 2018); Pennsylvania v. Trump, 281 F. Supp. 3d 553, 563 (E.D.

 Pa. 2017), aff’d, 930 F.3d 543 (3d Cir. 2019), rev’d, 140 S. Ct. 2367 (2020).

 III.   Settlement of Notre Dame Case

        Notre Dame sponsors health insurance plans for students, faculty, and staff, and their

 dependents. See Second Am. Compl. ¶ 19. In 2013, Notre Dame filed a lawsuit challenging the

 contraceptive-coverage mandate, as modified by the accommodation. See Univ. of Notre Dame

 v. Burwell, 786 F.3d 606, 612 (7th Cir. 2015), cert. granted, judgment vacated, 136 S. Ct. 2007

 (2016). It argued that the accommodation made it a “conduit” for the provision of contraceptive

 coverage, in violation of its religious beliefs. Id. at 612. The Seventh Circuit rejected this

 argument, id. at 612-19, but the Supreme Court granted certiorari, vacated the Court of Appeals’

 decision, and remanded the case in light of the Zubik decision, thereby offering the parties a

 chance to try to resolve their dispute. Notre Dame, 136 S. Ct. at 2007.

        Following the Supreme Court’s remands, the President issued Executive Orders

 establishing that it is the policy of the Government “to vigorously enforce Federal law’s robust

 protections for religious freedom” and to “exercise all authority and discretion available . . . to

 waive, defer, grant exemptions from, or delay the implementation of any provision or

 requirement of the [ACA] that would impose . . . a cost, fee, tax, penalty, or regulatory burden on


                                                   7
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 10 of 26


  . . . health insurers . . .[or] purchasers of health insurance.” Exec. Order No. 13,798, Promoting

  Free Speech and Religious Liberty, 82 Fed. Reg. 21,675 (May 4, 2017); Exec. Order No. 13,765,

  Minimizing the Economic Burden of the Patient Protection and Affordable Care Act Pending

  Repeal, 82 Fed. Reg. 8351 (Jan. 20, 2017). The Agencies subsequently issued the IFRs

  discussed above, in which they stated that “requiring certain objecting entities or individuals to

  choose between the Mandate, the accommodation, or penalties for noncompliance imposes a

  substantial burden on religious exercise under RFRA”; that “the application of the Mandate to

  certain objecting employers [i]s [not] necessary to serve a compelling governmental interest”;

  and that “alternative approaches can further the interest the Departments previously identified

  behind the Mandate.” 82 Fed. Reg. at 47,800, 47,806.

         In light of the remand orders, the Executive Orders, and the IFRs, the Department of

  Justice (“DOJ”) exercised its discretion to settle then-pending lawsuits, including the one

  brought by Notre Dame. These suits challenged the old legal regime, which was at odds with the

  new legal framework for contraceptive coverage foreshadowed by the Executive Orders and

  established in the IFRs. See Settlement Agreement, Compl., Ex. A, at 2-3, ECF No. 1-1 (noting,

  in justifying the settlement, that the remand, Executive Orders, and new rules have placed the

  litigation in an “extraordinary posture”). The Settlement Agreement with Notre Dame, executed

  on October 13, 2017, provides that “[t]he Government [ ] will treat Plaintiffs and their health

  plans, including their insurance issuers and/or third party administrators in connection with those

  health plans, as exempt from the Regulations [in place prior to the IFRs] or any materially

  similar regulation or agency policy.” Id. at 4, ¶ 2. The agreement goes on to define a “materially

  similar regulation or agency policy” as one that, among other things, “includes any requirement

  that Plaintiffs, their insurance issuers, or their third-party administrators provide any of the

  Objectionable Coverage through or in connection with Plaintiffs’ health plans.” Id.


                                                    8
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 11 of 26


  IV.    The Final Rules

         The Agencies requested public comment on the IFRs. The Agencies considered more

  than 110,000 comments received on the IFRs, and on November 15, 2018, issued final versions

  of the religious exemption and moral exemption rules. The preambles to the Final Rules address

  the significant comments received by the Agencies. The Agencies made changes in response to

  the comments, but those changes do not alter the fundamental substance of the exemptions set

  forth in the IFRs.

         The religious exemption, in its final form, as in its interim final form, is “necessary to

  expand the protections for the sincerely held religious objections of certain entities and

  individuals.” 83 Fed. Reg. at 57,537. It “minimize[s] the burdens imposed on their exercise of

  religious beliefs, with regard to the discretionary requirement that health plans cover certain

  contraceptive services with no cost-sharing.” Id. The final religious exemption “do[es] not

  remove the contraceptive coverage requirement generally from HRSA’s Guidelines.” Id. What

  it does do is “finalize exemptions [for] the same types of organizations and individuals for which

  exemptions were provided in the Religious [IFR]: Non-governmental plan sponsors including a

  church, an integrated auxiliary of a church, a convention or association of churches, or a

  religious order; a nonprofit organization; for-profit entities; an institution of higher education in

  arranging student health insurance coverage; and, in certain circumstances, issuers and

  individuals.” Id. “In addition, the [religious exemption rule] maintain[s] a previously created

  accommodation process that permits entities with certain religious objections voluntarily to

  continue to object while the persons covered in their plans receive contraceptive coverage or

  payments arranged by their health insurance issuers or third party administrators.” Id.

         The final moral exemption rule fulfills the same purpose that it did in its interim form,

  namely, to “protect sincerely held moral objections of certain entities and individuals.” 83 Fed.


                                                    9
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 12 of 26


  Reg. at 57,592. The Agencies considered, but declined to follow, public comments asking for

  the moral exemption to be expanded to publicly traded or government entities. Id. at 57,616-19.

  Importantly, like the religious exemption rule, the moral exemption rule “do[es] not remove the

  contraceptive coverage requirement generally from HRSA’s guidelines.” Id. at 57,593. And

  “[t]he changes to the rule[ ] being finalized will ensure clarity in implementation of the moral

  exemptions so that proper respect is afforded to sincerely held moral convictions in rules

  governing this area of health insurance and coverage, with minimal impact on HRSA’s decision

  to otherwise require contraceptive coverage.” Id.

  V.     The Supreme Court’s Decision in Little Sisters

         Before the Final Rules were set to go into effect on January 14, 2019, they were

  preliminarily enjoined by district courts in the Third and Ninth Circuits, which found the Final

  Rules substantively and procedurally invalid. The respective courts of appeals affirmed these

  injunctions. See California v. U.S. Dep’t of Health & Human Servs., 941 F.3d 410 (9th Cir.

  2019); Pennsylvania v. President of United States, 930 F.3d 543 (3d Cir. 2019). The Supreme

  Court granted petitions for a writ of certiorari to the Third Circuit filed by the United States and

  the Little Sisters of the Poor, a religious non-profit that intervened in these cases to defend the

  rules. The Court then reversed the court of appeals and remand the cases for further proceedings

  consistent with its opinion. Little Sisters, 140 S. Ct. at 2386. In reaching this conclusion, the

  Court recognized the Agencies’ care in responding to comments on the IFRs, noting that the

  Final Rules “responded to post-promulgation comments, explaining their reasons for neither

  narrowing nor expanding the exemptions beyond what was provided for in the IFRs.” 140 S. Ct.

  at 2378. The Court also observed that the “final rule creating the religious exemption also

  contained a lengthy analysis of the Departments’ changed position regarding whether the self-

  certification process violated RFRA” and explained that “in the wake of the numerous lawsuits


                                                   10
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 13 of 26


  challenging the self-certification accommodation and the failed attempt to identify alternative

  accommodations after the 2016 request for information, ‘an expanded exemption rather than the

  existing accommodation is the most appropriate administrative response to the substantial burden

  identified’” in Hobby Lobby. Id. (quoting 83 Fed. Reg. at 57,544-45). Finally, the Court made

  two critical holdings relevant to the present case.4

         First, the Court held that, “[u]nder a plain reading of [42 U.S.C. § 300gg-13(a)(4)] . . .

  the ACA gives HRSA broad discretion to define preventive care and screenings and to create the

  religious and moral exemptions.” 140 S. Ct. at 2381. The Court found that Congress made a

  “deliberate choice” to give an “extraordinarily ‘broad general directive[e]’ to HRSA to craft the

  Guidelines, without any qualifications as to the substance of the Guidelines or whether

  exemptions were permissible.” Id. at 2382 (quoting Mistretta v. United States, 488 U.S. 361,

  372 (1989)). Hence, “HRSA has virtually unbridled discretion to decide what counts as

  preventive care and screenings,” and that discretion “leaves [HRSA’s] discretion equally

  unchecked in other areas, including the ability to identify and create exemptions from its own

  Guidelines.” Id. at 2380.

         Second, the Court rejected Pennsylvania’s argument that the Agencies “could not even

  consider RFRA as they formulated the religious exemptions from the contraceptive mandate.”

  Id. at 2382-83. Given “the potential for conflict between the contraceptive mandate and RFRA”

  and the Court’s prior opinions, the Court found it “unsurprising that RFRA would feature

  prominently in the Departments’ discussion of exemptions that would not pose similar legal

  problems.” Id. at 2383. Indeed, the Court reasoned that, had the Agencies not considered

  RFRA, they “would certainly be susceptible to claims that the rules were arbitrary and capricious



  4
   The Court also held that the Third Circuit had erred in concluding the Final Rules were
  procedurally improper. Little Sisters, 140 S. Ct. at 2384-86.

                                                   11
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 14 of 26


  for failing to consider an important aspect of the problem.” Id. at 2384. Thus, the Court

  concluded that, “[p]articularly in the context of these cases, it was appropriate for the

  Departments to consider RFRA.” Id. at 2383.

  VI.    The Present Case

         In February 2018, after execution of the Settlement Agreement but before issuance of the

  Final Rules, Notre Dame announced that its health plans would not cover contraceptive methods

  that it views as abortifacients or sterilization (for which Notre Dame has never offered coverage)

  because of the University’s “grave[]” religious objections to such methods; but the University

  would cover other contraceptive methods. See Letter from Rev. John Jenkins, President of the

  Univ. of Notre Dame, to Faculty and Staff (Notre Dame President’s Letter), (Feb. 7, 2018),

  https://president.nd.edu/writings-addresses/2018-writings/letter-on-health-care-coverage/;5

  Second Am. Compl. ¶ 136. Plaintiffs assert in their second amended complaint that, for the

  contraceptives covered by Notre Dame, plan participants must pay co-pays or deductibles.

  Second Am. Compl. ¶¶ 8, 14, 145.

         In June 2018, Plaintiffs—a student association and individuals who use Notre Dame’s

  faculty or student health plans—filed this lawsuit against the Agencies, their Secretaries (in their

  official capacities), and the University. Both the Agencies and Notre Dame moved to dismiss.

  Before the parties completed briefing, the Agencies issued the Final Rules. Plaintiffs

  subsequently amended their complaint, and Defendants renewed their motions to dismiss. The

  Court partially granted these motions in an order filed January 16, 2020. Irish 4 Reproductive

  Health, 434 F. Supp. 3d 683 (N.D. Ind. 2020). Shortly thereafter, the Supreme Court granted


  5
    The letter is incorporated in the Second Amended Complaint by reference, so it may be
  considered without converting this motion to a motion for summary judgment. Hecker v. Deere
  & Co., 556 F.3d 575, 582 (7th Cir. 2009) (noting that the Seventh Circuit has been “relatively
  liberal” in considering documents without converting motions to dismiss into motions for
  summary judgment).

                                                   12
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 15 of 26


  certiorari in the Little Sisters case, and the Court agreed to stay further proceedings pending the

  outcome of the Supreme Court’s decision.

          In light of the Supreme Court’s decision, Plaintiffs filed a second amended complaint on

  August 20, 2020. The second amended complaint includes four causes of action directed at

  Federal Defendants: (1) the Settlement Agreement violates the APA, Second Am. Compl.

  ¶¶ 160-71; (2) the Settlement Agreement is void under federal common law for illegality, id.

  ¶¶ 172-77; (3) the Final Rules violate the substantive requirements of the APA, id. ¶¶ 178-87;

  and (4) the Settlement Agreement and the Final Rules violate the Establishment Clause, id.

  ¶¶ 188-92.

                                            ARGUMENT

     I.        Little Sisters Requires That the Court Dismiss Plaintiffs’ Challenges to the
               Settlement Agreement Because the Decision to Execute It Is Committed to
               Agency Discretion by Law.

          In its ruling on the motions to dismiss, this Court recognized that the question of

  reviewability under 5 U.S.C. § 701(a)(2) presented “a much closer issue” than whether there was

  an adequate alternative remedy. Irish, 434 F. Supp. 3d 683, 695 (N.D. Ind. 2020). Nonetheless,

  the Court found that the Settlement Agreement was not “committed to agency discretion by law”

  under that provision because, in the Court’s view, the Plaintiffs had plausibly alleged that the

  Settlement Agreement was a “general policy . . . so extreme as to amount to abdication of

  [Defendants’] statutory responsibilities” under the ACA. Id. at 696-97 (citing Heckler, 470 U.S.

  at 833 n.4); see also id. at 698 (“Judicial review seems particularly warranted in this case where

  Plaintiffs are alleging that the enforcement policy of the involved agencies amounts to

  ‘abdication of its statutory responsibilities’ or abandonment of its promulgated regulations.”); id.

  at 699 (“I can review these claims because they are not that the Attorney General exercised his

  discretion poorly but that he settled the lawsuit in a manner that he was not legally authorized to


                                                   13
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 16 of 26


  do.”) (internal punctuation omitted). The Supreme Court’s decision in Little Sisters has changed

  that calculus. It makes clear that the Agencies do in fact possess statutory authority to exempt

  religious objectors (and others) from the contraceptive coverage requirement. This Court should

  therefore revisit the reviewability question and decide it in Defendants’ favor.

         Little Sisters found that the ACA’s Women’s Health Amendment provides the

  Government with “virtually unbridled discretion” to decide both “what counts as preventive care

  and screenings” and to “create exemptions from its own Guidelines.” Little Sisters, 140 S. Ct. at

  2380. The Court thus held that the Final Rules were a lawful exercise of the Agencies’ statutory

  authority under the ACA. Id. Consequently, this Court’s prior conclusion that the Settlement

  Agreement is reviewable notwithstanding Heckler because Plaintiffs had plausibly alleged that

  the Agencies abdicated their statutory authority cannot hold. Just as the Agencies had authority

  to create exemptions to the contraceptive coverage mandate in the Final Rules, see Little Sisters,

  140 S. Ct. at 2380, so too did the Agencies have authority to agree to “treat Plaintiffs . . . as

  exempt” from that same mandate in the Settlement Agreement. Settlement Agreement at 4.6

  Therefore, even if this Court adheres to the view that allegations that the failure to take an

  enforcement action was ultra vires can, in principle, make Heckler inapplicable, the Settlement

  Agreement still would be unreviewable because Little Sisters confirms that the Agencies had the

  necessary authority to enter it.

         With this primary basis for the Court’s decision on § 701(a)(2) reviewability gone,

  however, the Court should also reconsider its approach to that doctrine. Under this Court’s prior

  reasoning, any plaintiff can escape Heckler nonreviewability by merely alleging that an agency

  exceeded its authority in failing to take an enforcement action or entering into a settlement


  6
   Because the Settlement Agreement was attached to the operative complaint, it can be
  considered on a Rule 12(b)(6) motion to dismiss without converting the motion into a motion for
  summary judgment. Burke v. 401 N. Wabash Venture, LLC, 714 F.3d 501, 505 (7th Cir. 2013).

                                                    14
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 17 of 26


  agreement. See Irish, 434 F. Supp. 3d at 698 (finding that Heckler was “inapplicable to claims

  that an agency has taken action that exceeds its legal authority.”). However, this cannot be right,

  because it would transform every Heckler nonreviewability analysis into a decision on the

  merits. Heckler itself contained allegations that an agency had violated its statutory and

  regulatory authority by failing to take enforcement action under the Food, Drug and Cosmetic

  Act—and yet the Supreme Court found that case was not reviewable. See Heckler, 470 U.S. at

  823-24. Surely, Heckler’s nonreviewable claims would not suddenly become reviewable if the

  FDA’s nonenforcement decision in that case had been enshrined in a Settlement Agreement. But

  the Court’s prior approach would appear to require this counterintuitive result.

         The Court should abide by the analysis recognized in Heckler—where authority for

  nonenforcement against particular entities is “committed to an agency’s absolute discretion,” it is

  not reviewable by the courts. Heckler, 470 U.S. at 831. Little Sisters has now recognized that

  the ACA provides the Agencies with “virtually unbridled discretion” to create exemptions from

  the contraceptive coverage requirement. See Little Sisters, 140 S. Ct. at 2380; Heckler, 470 U.S

  at 831. The exercise of this broad discretion in the enforcement context is exactly the sort of

  action that Heckler says is nonreviewable. See Little Sisters, 140 S. Ct. at 2380; Heckler, 470

  U.S at 831. Plaintiffs’ challenges to the Settlement Agreement are therefore not subject to

  judicial review and should be dismissed.7




  7
    To the extent that Heckler does not apply to Count II, it is unclear what Plaintiffs’ cause of
  action is as to that claim, or whether they have a valid cause of action at all. See Second Am.
  Compl. ¶¶ 172-77. Indeed, the only citations they provide to support their cause of action are
  contract cases brought by the parties to those contracts, which are not applicable here, where
  there is no cause of action in contract. See id. (citing U.S. Nursing Corp. v. Saint Joseph Med.
  Ctr., 39 F.3d 790, 792 (7th Cir. 1994); Zimmer, Inc. v. Nu Tech Med., Inc., 54 F. Supp. 2d 850,
  863 (N.D. Ind. 1999)). To the extent they have a cause of action at all, it lies under the APA—
  Claim II should therefore not evade the nonreviewability restrictions of Heckler.

                                                  15
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 18 of 26


      II.        Even if the Settlement Agreement Were Reviewable, Plaintiffs’ Claims Fail as a
                 Matter of Law.

            Even if this Court were to find the Settlement Agreement reviewable, however, Plaintiffs’

  challenges to the Agreement do not plausibly state a claim. First, the DOJ guidance

  memorandum Plaintiffs identify does not create any cognizable legal rights, and this challenge is

  unripe in any event. Furthermore, even if Plaintiff could surmount these threshold issues, they

  have not actually shown that the Settlement Agreement violates DOJ policy. Second, by its text,

  the Settlement Agreement does not violate the prohibition on cost-sharing. Finally, for the

  reasons described elsewhere in this brief, the Settlement Agreement does not violate the

  Establishment Clause, nor does it violate lawful regulations implementing the Women’s Health

  Amendment. See infra II.B, III.

            A.      Plaintiffs’ Claim Based on the Meese Memo Is Not Cognizable And, in Any
                    Event, the Settlement Agreement Does Not Violate Internal DOJ Guidance.

            Plaintiffs claim that the Settlement Agreement violates internal DOJ guidance set forth in

  the so-called “Meese Memo” that allegedly “limits the discretion of a department or agency.”

  See Second Am. Compl. ¶ 166 (citing Memorandum from Edwin Meese III, Attorney General to

  All Assistant Attorneys General and All United States Attorneys 3 (Mar. 13, 1986), reprinted in

  U.S. Dep’t of Justice, Office of Legal Pol’y, Guidelines on Constitutional Litigation 150, 152-53

  (Feb. 19, 1988)). This claim fails for a number of reasons.

            First, Plaintiffs have not demonstrated that the Meese Memo could impose a cognizable

  injury. The Meese Memo merely provides internal guidance to “government attorneys involved

  in the negotiating of . . . settlements,” id. at 1; it does not carry the force of law or create any

  substantive rights in private parties that are enforceable in court. Private parties “are unable to

  enforce internal agency rules that are intended solely to benefit the agency.” See Lopez v. FAA,




                                                     16
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 19 of 26


  318 F.3d 242, 247 (D.C. Cir. 2003), as amended (Feb. 11, 2003). The Meese Memo creates no

  substantive rights for third parties, and it therefore may not be enforced against the Agencies.

         Second, the Meese Memo expresses a statement of general policy that does not bind the

  government itself—it explicitly recognizes that “[t]he Attorney General does not hereby yield his

  necessary discretion to deal with the realities of any given case,” and it authorizes government

  attorneys to depart from the guidance with written approval of specified DOJ officials. Id. at 4.

  Because the Meese Memo provides for this flexibility, Plaintiffs’ claim fails at the threshold.

         Third, Plaintiffs’ claim also is not ripe. Plaintiffs are not currently harmed by the

  hypothetical non-enforcement of some future “materially similar” contraceptive coverage or

  accommodation requirement. See Settlement Agreement at 4 ¶ 2. As this Court recognized at

  the recent Telephonic Status Hearing, “that would be something that would be brought . . .

  whenever those changes would be made” by some future administration. Tr. at 13:22-14:4; see

  also id. (“I don’t understand . . . how that would be ripe currently.”).

         Finally, even if Plaintiffs could clear these threshold hurdles, their claim would fail on the

  merits because the Settlement Agreement does not violate the Meese Memo’s guidance and its

  subsequent interpretation by DOJ. The Meese Memo provides that DOJ should not enter into a

  settlement agreement that (1) “interferes with [an agency’s] authority to revise, amend, or

  promulgate regulations through the procedures set forth in the [APA],” or (2) “commits [an

  agency] to expend funds that Congress has not appropriated and that have not been budgeted for

  the action in question.” Meese Memo at 3. The memo also provides that DOJ should not enter

  into consent decrees “that divest[] the [agency] of discretion committed to [it] by Congress or the

  Constitution.” See id. at 3. The Settlement Agreement does not violate any of these provisions,

  and Plaintiffs do not allege otherwise.




                                                   17
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 20 of 26


         The Settlement Agreement does not constrain the Agencies’ authority to issue regulations

  relating to contraceptive coverage in the future, nor does it commit to any expenditure of funds.

  See generally Settlement Agreement at 4 ¶ 2 (agreeing only to “treat Plaintiffs. . . as exempt”).

  Plaintiffs allege that the Settlement Agreement improperly transforms “discretionary authority

  into a mandatory duty . . . to revise, amend, or promulgate regulations.” See Meese Memo at 3;

  Second Am. Compl. ¶ 166. But the Settlement Agreement does no such thing—it does not

  require the issuance of any regulations at all. See also Moss Memo at 142 (discussing the Office

  of Legal Counsel’s interpretation of this aspect of the Meese Memo’s guidance with respect to

  “Promises to Promulgate Rules”).

         Plaintiffs do not allege that the Settlement Agreement violates the third category

  discussed above, prohibiting divesting agency discretion, see Second Am. Compl. ¶ 166, but

  even if they did, that claim would fail. By the Meese Memo’s terms, this guidance applies to

  consent decrees.8 Moreover, subsequent guidance has made clear that the Attorney General’s

  congressionally authorized settlement power extends to “a settlement that would bind a

  subsequent administration’s exercise of that same statutorily conferred executive discretion.”

  Auth. of the United States to Enter Settlements Limiting the Future Exercise of Exec. Branch

  Discretion (“Moss Memo”), 23 Op. OLC 126, 142 (June 15, 1999) (“That an agreement of this

  type would extend beyond the duration of the present administration would not appear to be of

  independent constitutional significance. . . . The critical point is that such agreements serve to

  circumscribe and define the enforcement discretion that Congress itself has delegated, not to

  diminish the executive power that the Constitution has committed to the executive branch.”).




  8
   The Meese Memo distinguishes settlement agreements from consent decrees because the latter
  “sometimes [have] resulted in an unwarranted expansion of the powers of [the] judiciary.” See
  Meese Memo at 1, 3.

                                                   18
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 21 of 26


         Finally, even if the Settlement Agreement ran counter to DOJ’s internal guidance, the

  Meese Memo makes clear that certain DOJ officials may authorize departures from the guidance.

  See Meese Memo at 4. Plaintiffs do not allege any failure by DOJ officials to obtain appropriate

  authorization for the Settlement Agreement, so the Complaint fails to establish that the

  Settlement Agreement violated the internal DOJ guidance set forth in the Meese Memo—even if

  that guidance were judicially enforceable.

         B.      The Settlement Agreement Does Not Violate the Women’s Health
                 Amendment.

         Plaintiffs also argue that the Settlement Agreement violates the Women’s Health

  Amendment and implementing regulations by allowing Notre Dame to require cost-sharing for

  contraceptives that it would “otherwise cover without objection.” Second Am. Compl. ¶ 167.

  But the Settlement Agreement only protects signatories from providing contraceptive coverage

  to which they object on religious grounds—it does not promise to excuse noncompliance with

  the prohibition against cost-sharing for contraceptives to which signatories do not object on

  religious grounds. See Settlement Agreement at 6 (“The Government agrees [that] Plaintiffs that

  are party to this agreement . . . shall [not] be subject to any penalties or other adverse

  consequences . . . as a result of their non-compliance with any law or regulation requiring the

  provision of the Objectionable Coverage”) (emphasis added); see also id. at 1 (defining

  “Objectionable Coverage” as FDA-approved contraceptive methods and sterilization procedures

  “to which Plaintiffs object on religious grounds”). If there is a form of contraception to which a

  signatory does not have religious objections, the Settlement Agreement makes no promise not to

  enforce the cost-sharing prohibition with respect to that form of contraception.9



  9
   Plaintiffs separately allege that the Settlement Agreement violates “the regulations operative
  prior to the Final Rules,” Second Am. Compl. ¶ 168, but it is unclear what their basis is for such


                                                    19
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 22 of 26


         This challenge, too, must be dismissed.

  III.   The Final Rules and Settlement Agreement Are Consistent With the Establishment
         Clause.

         Count IV alleges that the Final Rules and Settlement Agreement violate the

  Establishment Clause. Second Am. Compl. ¶ 216b. But “there is no basis for an argument . . .

  that the [Final Rules] violate[] that Clause,” nor that the Settlement Agreement does. Little

  Sisters, 140 S. Ct. at 2396 n.13 (Alito, J., with Gorsuch, J., concurring). Federal Defendants are

  mindful that this Court determined that a prior version of the present complaint adequately stated

  an Establishment Clause claim. 434 F. Supp. 3d at 708-10. However, in light of the Supreme

  Court’s subsequent decision in Little Sisters, Federal Defendants respectfully request that the

  Court reconsider this determination.

         As noted above, not only did a two-Justice concurrence in Little Sisters find no basis to

  challenge the Final Rules under the Establishment Clause, but also the majority opinion’s RFRA

  discussion supports Federal Defendants’ arguments that no valid Establishment Clause claim lies

  here. Although the Supreme Court declined to determine whether RFRA independently

  compelled the Agencies to adopt the Final Rules, it nonetheless made clear that the Agencies

  were required to consider RFRA’s requirements in formulating the Final Rules. Indeed, the

  Supreme Court “made it abundantly clear that, under RFRA, the Departments must accept the

  sincerely held complicity-based objections of religious entities” and must “accommodat[e] the

  free exercise rights of those with complicity-based objections to the self-certification

  accommodation.” 140 S. Ct. at 2383 (citation and internal punctuation omitted); see also id. at

  2384 (explaining that if the Agencies “did not look to RFRA’s requirements or discuss RFRA at



  a claim. Little Sisters held that the Agencies had statutory authority to promulgate the Final
  Rules, so it is not clear why Plaintiffs believe the Settlement Agreement must comply with prior
  regulations.

                                                   20
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 23 of 26


  all when formulating their solution, they would certainly be susceptible to claims that the rules

  were arbitrary and capricious for failing to consider an important aspect of the problem”)

  (footnote omitted). In short, the Supreme Court decided not only that the Agencies could

  consider and accommodate religious-based objections to the contraceptive-coverage mandate,

  but that they were obliged to do so. Moreover, as explained above, Little Sisters held that the

  ACA grants “broad discretion to define preventive care and screenings and to create the religious

  and moral exemptions.” 140 S. Ct. at 2381. When the Agencies exercised this broad discretion

  to exempt Notre Dame from the contraceptive coverage mandate based on its sincere religious

  objections, whether through rulemaking or a non-enforcement promise, the Agencies did not run

  afoul of the Establishment Clause.

         On its face, then, the second amended complaint does not state a valid Establishment

  Clause claim. Plaintiffs contend that the Final Rules and Settlement Agreement have the

  “primary purpose and principal effect of promoting, advancing, and endorsing religion” and that

  they “excessively entangle the government with religion.” Second Am. Compl. ¶ 191(a), (c).

  But Little Sisters makes clear that the government was required to consider the religious beliefs

  of affected entities in promulgating the Final Rules (and in turn, entering into the Settlement

  Agreement). And the Rules and Agreement satisfy the familiar three-part test articulated in

  Lemon v. Kurtzman, 403 U.S. 602 (1971), for analyzing Establishment Clause challenges to

  government acts seeking to accommodate religion.

         First, the Rules and Agreement serve the legitimate secular purposes of alleviating

  significant governmental interference with the exercise of religion and resolving pending

  litigation. See Corp. of the Presiding Bishop of the Church of Jesus Christ of Latter-Day Saints

  v. Amos, 483 U.S. 327, 335 (1987); see also 83 Fed. Reg. at 57,540 (purpose of the Rules is to

  “expand exemptions to protect religious beliefs for certain entities and individuals with religious


                                                  21
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 24 of 26


  objections to contraception whose health plans are subject to a mandate of contraceptive

  coverage through guidance issued pursuant to the ACA”). As Little Sisters explained, in

  promulgating the Final Rules, the Agencies were required to consider how to alleviate the

  mandate’s significant interference with religious exercise.

         Second, the “principal or primary effect” of the Rules and Agreement “neither advances

  nor inhibits religion.” Lemon, 403 U.S. at 612. The Supreme Court has made clear that

  removing barriers to the exercise of religious freedom does not advance religion; to the contrary,

  “there is ample room for accommodation of religion under the Establishment Clause.” Amos,

  483 U.S. at 338. The Final Rules and Settlement Agreement do not themselves promote or

  subsidize a religious belief or message; instead, they allow entities with objections to

  contraceptive coverage based on religious beliefs or moral convictions to practice those beliefs

  and convictions as they otherwise would in the absence of certain government-imposed

  regulations.

         Plaintiffs’ contention that the Rules and Agreement somehow “prefer[] some religious

  beliefs and denominations over others,” Second Am. Compl. ¶ 191(e), is baseless. The

  exemptions in the Rules are available to any person or entity with religious or moral objections

  to providing contraceptive coverage, regardless of the person’s or entity’s denomination or the

  basis of their religious beliefs or moral convictions. The Agencies similarly entered into

  settlement agreements with entities that had filed suit regardless of their denomination or the

  basis for their religious beliefs. Plaintiffs do not provide any support for their conclusory

  allegation of a religious preference by identifying any religious beliefs or denominations that the

  Rules or Settlement Agreement purportedly disfavor.

         Third, the Rules and Agreement do not “entangle the State in an unlawful fostering of

  religion.” Hobbie v. Unemployment Appeals Comm’n of Fla., 480 U.S. 136, 145 (1987). In


                                                   22
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 25 of 26


  Amos, the Supreme Court upheld a statutory provision that exempted religious groups from Title

  VII’s prohibition against religious discrimination, stating that “[i]t cannot be seriously contended

  that [the statute] impermissibly entangles church and state; the statute effectuates a more

  complete separation of the two.” Amos, 483 U.S. at 339. The Final Rules and Settlement

  Agreement operate similarly by reducing government interference with religious exercise, which,

  as explained in Little Sisters, the government was required to consider. Far from entangling the

  government in unlawful fostering of religion, the Rules and Agreement in fact achieve a more

  complete separation of church and state.

          Finally, Plaintiffs fail to state a valid Establishment Clause claim by alleging that the

  Rules and Agreement impose “undue costs, burdens, and harms” on them. Second Am. Compl.

  ¶ 191(d). Characterizing the loss of compelled contraceptive coverage as a government-imposed

  burden rests on the “incorrect presumption” that “the government has an obligation to force

  private parties to benefit [ ] third parties and that the third parties have a right to those benefits.”

  83 Fed. Reg. at 57,549. Before the contraceptive-coverage mandate, women had no entitlement

  to contraceptive coverage without cost sharing through their health plans. It does not “burden”

  affected women that the same agencies that created and enforce the mandate also created a

  limited exemption—that the Supreme Court has now held was explicitly authorized—to

  accommodate sincere religious objections, because affected women are no worse off than before

  the Agencies initially decided to act. See Little Sisters, 140 S. Ct. at 2396, (Alito, J., with

  Gorsuch, J., concurring) (“The Court has held that there is a constitutional right to purchase and

  use contraceptives. But the Court has never held that there is a constitutional right to free

  contraceptives.”) (internal citations omitted); cf. Amos, 483 U.S. at 330-38 & n.15 (holding that

  Title VII’s religious exemption permitting religious discrimination in employment was consistent

  with the Establishment Clause despite allowing the employer to terminate a third party because


                                                     23
USDC IN/ND case 3:18-cv-00491-PPS-JEM document 109-1 filed 09/21/20 page 26 of 26


  “it was the Church . . . , and not the Government, who put him to the choice of changing his

  religious practices or losing his job”). The lifting of a government-imposed burden on religious

  exercise is permitted under the accommodation doctrine referenced in Amos. Moreover,

  Plaintiffs fail to acknowledge that the contrary conclusion would mean that the church

  exemption, which Plaintiffs have never challenged, would run afoul of the Establishment Clause.

         In sum, the Final Rules and Settlement Agreement permissibly accommodate religious

  beliefs and moral convictions consistent with the Establishment Clause.

                                              CONCLUSION

         For the foregoing reasons, the Court should dismiss Counts I, II, and IV of Plaintiffs’

  Second Amended Complaint, as well as Count III to the extent it alleges a violation of the

  Establishment Clause.

  Dated: September 21, 2020                    Respectfully submitted,

                                               JEFFREY BOSSERT CLARK
                                               Acting Assistant Attorney General

                                               /s/ Christopher R. Healy
                                               CHRISTOPHER R. HEALY
                                               Trial Attorney (DC Bar No. 219460)
                                               JUSTIN M. SANDBERG
                                               Senior Trial Counsel
                                               MICHAEL GERARDI
                                               REBECCA M. KOPPLIN
                                               DANIEL RIESS
                                               Trial Attorneys
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, NW
                                               Washington, D.C. 20005
                                               Telephone: (202) 514-8095
                                               Email: Christopher.Healy@usdoj.gov
                                               Counsel for Federal Defendants




                                                 24
